Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on November 26, 2019. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US PGPub No: 2017/0273012) in view of Watanabe (US PGPub No: 2019/0053137), hereafter referred to as Zhang and Watanabe, respectfully.

With regards to claims 1, 9, and 16, Zhang teaches through Watanabe, a method comprising: receiving, at a device, data indicative of a plurality of broadcast service set identifiers (Zhang teaches a first access point (i.e. a device) obtaining/receiving the SSID associated with a station from a pre-recorded mapping between a station MAC address set and an SSID set; see paragraphs 14 and 61, Zhang); 

applying a schema to the data indicative of the plurality of broadcast service set identifiers (i.e. broadcast SSIDs) to determine data indicative of a physical access point that broadcasts each of the plurality of broadcast service set identifiers (Zhang teaches mapping between MAC address set and a SSID set (i.e. plurality of broadcast service set identifiers) and storing the association in a generated association information list (data indicative of a physical access point); see paragraphs 14-16, Zhang. The association information list is sent by one or more wireless access points to the first access point; see paragraph 63, Zhang); 

and providing, to a user interface, the data indicative of the physical access point (see below).  

While Zhang teaches a network that utilizes access points, Zhang does not explicitly cite providing to a user interface, data indicative of the physical access point. In the same field of endeavor, Watanabe also teaches a network that utilizes access points; see abstract, Watanabe. In particular, Watanabe teaches the use of a screen to display access points with plural SSIDs and corresponding MAC addresses (providing to user interface, data indicative of the physical access point); see paragraph 121 and Figures 7A-7D and 8B, Watanabe. By displaying data indicative of the physical access point, the user is able to select an access point more easily. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Watanabe with those of Zhang to allow a user to easily select access points; see paragraph 54, Watanabe.

With regards to claims 2, 10, and 17, Zhang teaches through Watanabe, the method wherein the data indicative of the physical access point comprises a Media Access Control address of the physical access point (see MAC address within the association information list; see paragraphs 14-16 and 63, Zhang).  

With regards to claims 3, 11, and 18, Zhang teaches through Watanabe, the method wherein the data indicative of the physical access point comprises a normalized broadcast service set identifier (i.e. broadcast SSIDs) of the physical access point (Watanabe teaches multiple access points using the same SSID (i.e. normalized broadcast SSID); see paragraph 70 and 121, Watanabe. The user is given the option to pick a particular access point when such an SSID is chosen. By displaying data indicative of the physical access point, the user is able to select an access point more easily. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Watanabe with those of Zhang to allow a user to easily select access points; see paragraph 54, Watanabe).  

With regards to claims 4, 12, and 19, Zhang teaches through Watanabe, the method wherein applying the schema to the data indicative of the plurality of broadcast service set identifiers (i.e. broadcast SSIDs) comprises: determining a vendor associated with the physical access point that broadcasts each of the plurality of broadcast service set identifiers (broadcast SSIDs); and determining the data indicative of the physical access point that broadcasts each of the plurality of broadcast service set identifiers according to a known schema associated with the vendor for generating broadcast service set identifiers (Well established in the MAC address standard, the first 3 octets of a MAC address are issued by the issuing organization (i.e. vendor) and is known as the Organizationally Unique Identifier (OUI). Zhang supports the use of MAC addresses in identifying access points and further supports the use of octets; see paragraphs 14-16, and 58, Zhang. Furthermore, Zhang teaches mapping between MAC address set and a SSID set (i.e. plurality of broadcast service set identifiers) and storing the association in a generated association information list (data indicative of a physical access point); see paragraphs 14-16, Zhang. The association information list is sent by one or more wireless access points to the first access point; see paragraph 63, Zhang).  

With regards to claims 5, 13, and 20, Zhang teaches through Watanabe, the method wherein determining the vendor associated with the physical access point that broadcasts each of the plurality of broadcast service set identifiers (i.e. broadcast SSIDs) comprises determining the vendor from three octets of each of the plurality of broadcast service set identifiers (Well established in the MAC address standard, the first 3 octets of a MAC address are issued by the issuing organization (i.e. vendor) and is known as the Organizationally Unique Identifier (OUI). Zhang supports the use of MAC addresses in identifying access points and further supports the use of octets; see paragraphs 14-16, and 58, Zhang).  

With regards to claims 6 and 14, Zhang teaches through Watanabe, the method wherein determining the data indicative of the physical access point that broadcasts each of the plurality of broadcast service set identifiers (i.e. broadcast SSIDs) according to the known schema associated with the vendor for generating broadcast service set identifiers comprises changing a value in an octet of each of the plurality of broadcast service set identifiers (Zhang supports modifying an SSID corresponding to a particular MAC address; see paragraphs 65-66, Zhang).  

With regards to claims 7 and 15, Zhang teaches through Watanabe, the method wherein receiving the data indicative of the plurality of broadcast service set identifiers (i.e. broadcast SSIDs) comprises receiving the data from a wireless local area network controller (Zhang supports APs being connected to a wireless controller and having the controller handle the association information list; see paragraph 62, Zhang).  

With regards to claim 8, Zhang teaches through Watanabe, the method wherein receiving the data indicative of the plurality of broadcast service set identifiers (i.e. broadcast SSIDs) comprises receiving the data from a plurality of wireless local area network controllers (Zhang supports APs being connected to a wireless controller and having the controller handle the association information list; see paragraph 62, Zhang).

The obviousness motivation applied to claims 1, 9, and 16, are applicable to their respective dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455